DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) to foreign applications IN201641037102 filed 10/28/2016, IN201641037102 filed 07/24/2017 and 371 of PCT/KR2017/011719 filed 10/23/2017 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. IN201641037102 filed 10/28/2016
Application No. IN201641037102 filed 10/28/2016 does not disclose detecting, by a signal processor the follicles and a plurality of parameters associated with each follicle, and generating a report and nomograph as disclosed in claims 1, 11 and 15. The terms “signal processor” “parameters” “report” and “nomograph” are not found in the IN201641037102 application. 
Application No. IN201641037102 does not disclose parameters comprising average length, diameter and identity as disclosed in claims 2 and 12. The terms “length” “diameter” and “identity” are not found in the IN201641037102 application. 
Application No. IN201641037102 does not disclose anatomical landmarks as disclosed in claims 3 and 13. The term “anatomical landmarks” is not found in the IN201641037102 application. 
Application No. IN201641037102 does not disclose detecting at least one portion of the follicles by using a mean-shift clustering procedure and a graph based procedure as disclosed in claims 4 and 14. The terms “mean-shift” “clustering” and “graph based” are not found in the IN201641037102 application. 
Application No. IN201641037102 does not disclose tracking of the detected follicles comprises correlating an identity of a detected follicle based anatomical landmarks as disclosed in claims 6. The terms “identity” and “anatomical landmarks” are not found in the IN201641037102 application. 
Application No. IN201641037102 does not disclose calculating a difference between the predicted growth as disclosed in claims 8
Application No. IN201641037102 does not disclose generating a report and nomograph comprising plotting a growth rate, categorizing a subject or generating a document as disclosed in claims 9. The terms “report” “nomograph” “plotting” and “categorizing” are not found in the IN201641037102 application. 
Application No. IN201641037102 does not disclose the follicles being continuously monitored as disclosed in claims 10. The terms “continuously” and “monitored” are not found in the IN201641037102 application. 

Therefore, claims 1-15 is/are examined with an Effective Filing Date of 07/24/2017. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-6 & 9-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claims 1, 11 & 15 recites the limitation “predicting the growth of each follicle”. This claim element, regarding predicting is not adequately described in the specification. While the description includes a predictor 117 for predicting the growth of each follicle based on stored parameters, the mechanism, input and output of prediction is not described.  One of ordinary skill in the art would not understand what the Applicant is in possession of in regards to how the predicting is occurring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 & 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govindjee et al. (U.S. Patent Application 2018/0144470 A1) and further in view of Freiesleben et al. (NIC Freiesleben et al. “Predictors of ovarian response in intrauterine insemination patients and development of a dosage nomogram”. Reproductive BioMedicine Online. Vol. 17, No. 5 (2008) pg 632-641; enclosed herein) and Chen et al. “Automatic ovarian follicle quantification from 3D ultrasound data using global/local context with database guided segmentation”. IEEE 12th International Conference, 2009, 8 pages total; previously provided).
Claim 1:  Govindjee teaches – 
A method of managing growth of follicles in an ovary [to monitor follicular growth and capture the ovary's response when subjected to follicle tracking treatments] (Para 0055), the method comprising: 
detecting, by a signal processor [one or more processors or processing units (904)](Para 0064), the follicles and a plurality of parameters [shape, size] (Para 0050 & 0055) associated with each follicle among the follicles (Para one or more ultrasound images] (Para 0026); 
tracking the detected follicles [The processed image and measured morphological features are compared to one or more previously storage images and associated measurements] (Para 0050 and Figure 3, Element 300) 
monitoring a rate of growth of each follicle (Para 0055) based on the detected plurality of parameters [shape, size] (Para 0050 & 0055)
wherein the monitoring of the rate of growth of each follicle based on the detected plurality of parameters comprises: 
obtaining the plurality of parameters associated with each follicle (Para 0050 & 0055)
storing the obtained plurality of parameters [previously storage images] (Para 0050); and 
determining the rate of growth of each follicle based on a comparison of the stored plurality of parameters [The processed image and measured morphological features are compared to one or more previously storage images and associated measurements] (Para 0050)  
generating a report (Figure 3 and Figure 5, Element 524)
Govindjee fails to teach a nomograph and predicting growth.  However, Freiesleben teaches – 
predicting a growth of the each follicle [information regarding predictors of ovarian response can facilitate optimal individual dosing in patients’ first rFSH cycle] (Page 633, Left Colum, First Paragraph) based on the stored plurality of parameters [total ovarian volume] (Table 4) [ovarian volume was predictive of the number of mature follicles] (Page 639, Right Column, Second Paragraph)
calculating a difference between the predicted growth of each follicle and a growth of each follicle [a correlation between ovarian volume and total number of antral follicles] (Page 639, Right Column, Second Paragraph) (Page 640, Right and Left Columns, Sections Nomogram and Appendix)
determining a dosage of a hormone for stimulating the ovary, based on the rate of growth of each follicle and the calculated difference (Figure 1); and
generating a nomograph, based on the rate of growth of each follicle (Page 640, Right and Left Columns, Sections Nomogram and Appendix) in order to identify predictors of ovarian response in ovulatory patients (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govindjee to include the nomograph and predicting growth as taught by Freiesleben in order to identify predictors of ovarian response in ovulatory patients (Abstract).
Govindjee and Freiesleben fail to teach a three dimensional (3D) ultra sound image with a longitudinal scan.  However, Chen teaches a three dimensional (3D) ultra sound image with a longitudinal scan (Figure 1 and Section 1. Introduction, Second Introduction, Second Paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govindjee and Freiesleben to include the three dimensional (3D) ultra sound image with a longitudinal scan as taught by Chen in order to have improvements in diagnosis exams (Section 1. Introduction, Second Paragraph).
Claim 2/1:  Govindjee teaches wherein the plurality of parameters comprise at least one of the number of the follicles in the ovary, a size of the each follicle among the follicles in the ovary, a volume of the each follicle [shape, size] (Para 0050 & 0055), a diameter of follicle, an average length of the follicles, an identity of the each follicle, and a location of the each follicle in the ovary with respect to a plurality of anatomical landmark [utilizes the morphological feature of location] (Para 0047).
Claim 3/2/1:  Govindjee teaches wherein the plurality of anatomical landmarks comprise at least one of ovarian vessels, an endometrium, a boundary of a uterus, fallopian tubes, a medulla of the ovary, a soft tissue in the ovary, a junctional zone, a corpus luteum, imaging artifacts, and anatomical structures that are visible in the ultrasound image (Para 0047).
Claim 4/1:  Govindjee and Freiesleben fail to teach mean-shift clustering and graph based procedure.  However, Chen teaches wherein the detecting of the follicles comprises detecting at least one portion of the follicles by using a mean-shift clustering procedure (Section 2.4); segmenting the follicles by using a graph based procedure (Section 2.4); and post-processing the segmented follicles by using statistical, Euclidean distance between pi and pj] (Section 2.4) in order to provide more information for the segmentation (Section 2.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govindjee and Freiesleben to include the detection and segmentation as taught by Chen in order to provide more information for the segmentation (Section 2.4).
Claim 5/1:  Govindjee teaches wherein the longitudinal scan comprises images obtained at different time intervals (Para 0050).
Claim 6/1:  Govindjee teaches wherein the tracking of the detected follicles comprises correlating an identity of a detected follicle at a current time with its identity in the scans based on a location of the follicle in the ovary with respect to a plurality of anatomical landmarks (Para 0047, 0050-0051).
Govindjee fails to specifically teach longitudinal scans.  However, Chen teaches longitudinal scans (Figure 1) in order to have improvements in diagnosis exams (Section 1. Introduction, Second Paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govindjee and Freiesleben to include the longitudinal scan with a longitudinal scan as taught by Chen in order to have improvements in diagnosis exams (Section 1. Introduction, Second Paragraph).
Claim 9/1:  Govindjee teaches generating a document consolidating the plurality of parameters with regard to detecting, tracking and monitoring the growth of each follicle along with the dosage and predicted outcomes (Figure 9, Para 0050 & 0055).  
appropriate ovarian response was defined as two to three mature follicles] (Abstract) in order to identify predictors of ovarian response in ovulatory patients (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govindjee to include the nomograph and predicting growth as taught by Freiesleben in order to identify predictors of ovarian response in ovulatory patients (Abstract).
Claim 10/1:  Govindjee teaches wherein the plurality of parameters associated with the each follicle are continuously monitored for diagnosing disorders in the ovary [tracked element over time] (Figure 3, Element 302 & 304).
Claim 11: Govindjee teaches – 
An apparatus for managing growth of follicles in an ovary, the apparatus comprising: 
a storage (Figure 9, Element 976); and 
a signal processor coupled with the storage (Figure 9, Element 904), 
wherein the signal processor is configured to: 
detect the follicles (Para 0055) and a plurality of parameters associated with each follicle among the follicles [shape, size
track the detected follicles [The processed image and measured morphological features are compared to one or more previously storage images and associated measurements] (Para 0050 and Figure 3, Element 300)
monitor a rate of growth of each follicle based on the detected plurality of parameters [shape, size] (Para 0050 & 0055)
wherein the monitoring of the rate of growth of each follicle based on the detected plurality of parameters comprises: 
obtaining the plurality of parameters associated with each follicle in the longitudinal scan (Para 0050 & 0055)
storing the obtained plurality of parameters  [previously storage images] (Para 0050); and 
determining the rate of growth of each follicle based on a comparison of the stored plurality of parameters [The processed image and measured morphological features are compared to one or more previously storage images and associated measurements] (Para 0050)  
generate a report  (Figure 3 and Figure 5, Element 524)	
 	Govindjee fails to teach a nomograph and predicting growth.  However, Freiesleben teaches – 
predict a growth of the each follicle [information regarding predictors of ovarian response can facilitate optimal individual dosing in ] (Page 633, Left Colum, First Paragraph) based on the plurality of stored parameters [total ovarian volume] (Table 4) [ovarian volume was predictive of the number of mature follicles] (Page 639, Right Column, Second Paragraph)
calculate a difference between the predicted growth of each follicle and a growth of each follicle [a correlation between ovarian volume and total number of antral follicles] (Page 639, Right Column, Second Paragraph) (Page 640, Right and Left Columns, Sections Nomogram and Appendix)
determine a dosage of a hormone for stimulating the ovary based on the rate of growth of each follicle and the calculated difference (Figure 1) and
a nomograph based on the rate of growth of the each follicle (Page 640, Right and Left Columns, Sections Nomogram and Appendix) in order to identify predictors of ovarian response in ovulatory patients (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govindjee to include the nomograph and predicting growth as taught by Freiesleben in order to identify predictors of ovarian response in ovulatory patients (Abstract).
Govindjee and Freiesleben fail to teach a three dimensional (3D) ultra sound image with a longitudinal scan.  However, Chen teaches a three dimensional (3D) ultra sound image with a longitudinal scan (Figure 1 and Section 1. Introduction, Second Paragraph) in order to have improvements in diagnosis exams (Section 1. Introduction, Second Paragraph).
Introduction, Second Paragraph).
Claim 12/11:  Govindjee teaches wherein the plurality of parameters comprises at least one of the number of the follicles in the ovary, a size of a follicle in the ovary, a volume of the follicle [shape, size] (Para 0050 & 0055), a diameter of the follicle, an average length of the follicle, an identity of the follicle, and a location of the follicle in the ovary with respect to a plurality of anatomical landmarks [utilizes the morphological feature of location] (Para 0047).
Claim 13/12/11:  Govindjee teaches wherein the plurality of anatomical landmarks comprise of at least one of ovarian vessels, an endometrium, a boundary of a uterus, fallopian tubes, a medulla of the ovary, a soft tissue in the ovary, a junctional zone, a corpus luteum, imaging artifacts, and anatomical structures that are visible in the ultrasound image (Para 0047).
Claim 14/11:  Govindjee and Freiesleben fail to teach mean-shift clustering and graph based procedure.  However, Chen teaches wherein the detecting of the follicles comprises detect at least one portion of the follicles by using a mean-shift clustering procedure
segment the follicles by using a graph based procedure (Section 2.4) and post-process the segmented follicles by using statistical, morphological, and distance based methods Euclidean distance between pi and pj] (Section 2.4) in order to provide more information for the segmentation (Section 2.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govindjee and Freiesleben to include the detection and segmentation as taught by Chen in order to provide more information for the segmentation (Section 2.4).
Claim 15: Govindjee teaches – 
A non-transitory computer readable medium having embodied thereon a program for executing a method (Figure 9), the method comprising: 
detecting the follicles and a plurality of parameters associated with each follicle Para 0045 & 0050) among the follicles in an ultra sound image [one or more ultrasound images] (Para 0026); 
tracking the detected follicles [The processed image and measured morphological features are compared to one or more previously storage images and associated measurements] (Para 0050 and Figure 3, Element 300)  
monitoring a rate of growth of each follicle based on the detected plurality of parameters [shape, size] (Para 0050 & 0055)
wherein the monitoring of the rate of growth of each follicle based on the detected plurality of parameters comprises: 
obtaining the plurality of parameters associated with each follicle (Para 0050 & 0055)
storing the plurality of obtained parameters parameters [previously storage images] (Para 0050); and 
determining the rate of growth of each follicle based on a comparison of the stored plurality of parameters [The processed image and measured morphological features are compared to one or more previously storage images and associated measurements] (Para 0050) 
generating a report (Figure 3 and Figure 5, Element 524)
Govindjee fails to teach a nomograph and predicting growth.  However, Freiesleben teaches – 
predicting a growth of the each follicle [information regarding predictors of ovarian response can facilitate optimal individual dosing in patients’ first rFSH cycle] (Page 633, Left Colum, First Paragraph) based on the stored plurality of parameters [total ovarian volume] (Table 4) [ovarian volume was predictive of the number of mature follicles] (Page 639, Right Column, Second Paragraph)
calculating a difference between the predicted growth of each follicle and a growth of each follicle [a correlation between ovarian volume and total number of antral follicles] (Page 639, Right Column, Second Paragraph) (Page 640, Right and Left Columns, Sections Nomogram and Appendix)
determining a dosage of a hormone for stimulating the ovary, based on the rate of growth of each follicle and the calculated difference (Figure 1); and
generating a nomograph, based on the rate of growth of each follicle (Page 640, Right and Left Columns, Sections Nomogram and Appendix) in order to identify predictors of ovarian response in ovulatory patients (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govindjee to include the nomograph and predicting growth as taught by Freiesleben in order to identify predictors of ovarian response in ovulatory patients (Abstract).
Govindjee and Freiesleben fail to teach a three dimensional (3D) ultra sound image with a longitudinal scan.  However, Chen teaches a three dimensional (3D) ultra sound image with a longitudinal scan (Figure 1 and Section 1. Introduction, Second Paragraph) in order to have improvements in diagnosis exams (Section 1. Introduction, Second Paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govindjee and Freiesleben to include the three dimensional (3D) ultra sound image with a longitudinal scan as taught by Chen in order to have improvements in diagnosis exams (Section 1. Introduction, Second Paragraph).

Response to Arguments
Applicant’s arguments, see Page 8, filed 07/26/2021, with respect to the Claim Objection have been fully considered and are persuasive.  The Objection of Claim
Applicant’s arguments, see Page 9, filed 07/26/2021, with respect to the 35 U.S.C. § 112(a) rejections have been fully considered and some are found persuasive and some not persuasive.  The 35 U.S.C. § 112(a) of Claim has been withdrawn and some still are pending above. The Applicant submitted arguments with regards to “predicting the growth of each follicle based on the stored parameters”.  The Applicant addresses the inputs and the outputs of the mechanism.  However, the Examiner notes that an explanation of the mechanism is missing.  The Applicant merely asserts it would have been within the understanding of the ordinary skill of the art without any further explanation.  The argument is unconvincing.

Applicant’s arguments with respect to claim(s) 1-6 & 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HB/Examiner, Art Unit 3793
                                                                                                                                                                                                        /AMELIE R DAVIS/Primary Examiner, Art Unit 3793